DETAILED ACTION
The following Office Action is in response to the Amendment filed on July 1, 2022.  Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Concerning the “I. Claim Objection” section on page 5 of the Applicant’s Response filed on July 1, 2022, the amendments to claims 1, 10, and 16 to address the informalities have obviated the necessity of the objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “II. Rejections Under 35 U.S.C. Section 102 and 103” section on pages 5-6 of the Applicant’s Response filed on July 1, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Carpenter reference does not teach the added limitation of “wherein said support from has a distal portion configured to be arranged in a direction of an ascending aorta and a proximal portion configured to be arranged in a direction of a descending aorta” and “wherein at least said distal portion of said support frame is shaped to facilitate collapse of said support frame into said collapsed delivery state”, arguing that the Carpenter reference instead teaches the guidewire being attached to a center portion of the device, and if the center portion is interpreted as the “distal portion … shaped to facilitate a collapse”, the reference would then fail to teach “a distal portion configured to be arranged in a direction of an ascending aorta and a proximal portion configured to be arranged in a direction of a descending aorta”.  However, the examiner asserts that the applicant has far too narrowly interpreted the limitation of “shaped to facilitate a collapse of said support frame into said collapsed delivery state”.  An alternative interpretation of the Carpenter reference may anticipate the claim limitations.  The right far edge and 1/3 of the umbrella structure may be interpreted as the distal portion, and the left edge of the umbrella structure and remaining 2/3 of the umbrella structure, which includes the connection area of the delivery unit, may be interpreted as the proximal portion (See OA Figure 1 below).  Given the term “facilitate” may be simply defined as “to help bring about” <merriam-webster.com/dictionary/facilitate>, this distal portion may be interpreted as being “shaped to facilitate a collapse” of said support frame into said collapsed delivery state because said portion includes a portion of a flexible collapsible ring that deflects and collapses, therein helping to bring about collapse of the entire support frame.  Therefore, the rejections of the claims under 35 U.S.C. §102 and §103 stand.


    PNG
    media_image1.png
    301
    402
    media_image1.png
    Greyscale

OA Figure 1


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 6, 7, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Carpenter (US 8460335).
Concerning claim 1, the Carpenter prior art reference teaches a collapsible embolic protection device for transvascular delivery to an aortic arch (Figure 1; 100), said protection device comprising: a delivery unit (Figure 2; 104) and a protection unit (Figure 5; 100) comprising a selectively permeable material (Column 4, Lines 33-44), a support frame provided in the form of a wire (Figure 5; 110), wherein said support frame has a distal portion (See OA Figure 1 above) configured to be arranged in a direction of an ascending aorta (Figure 3C; 24) and a proximal portion (See OA Figure 1 above) configured to be arranged in a direction of a descending aorta (Figure 3C; 22), and a connection area arranged at said proximal portion and configured for attachment to said delivery unit (Figure 5; 130); wherein: said protection unit has a collapsed delivery state (Figure 3A; 100) and an expanded state (Figure 3C; 100); a perimeter of said support frame, in the expanded state of said protection unit, is shaped to releasably engage with vessel tissue of the aortic arch, such that said selectively permeable material covers a plurality of side branch vessel ostia (Figure 3C; 22, 24); said selectively permeable material is attached to said support frame such that said support member surrounds an entire perimeter of said selectively permeable material and expands said selectively permeable material along a length and width into a non-tubular shape, said selectively permeable material allows blood to pass into said plurality of side branch vessels but prevents embolic material in the blood from entering said plurality of side branch vessels during a medical procedure (Column 4, Lines 33-44); and wherein at least said distal portion of said support frame is shaped to facilitate a collapse of said support frame into said collapsed delivery state (distal portion of support frame deflects and collapses along with entire frame, therein being shaped to facilitate collapse of the support frame).
Concerning claim 2, the Carpenter reference teaches the device according to claim 1, wherein the protection unit includes a stem (Figure 5; 120) connected to said support frame (Figure 5; 110) and extends towards said connection area for connecting said device to said delivery unit; and, said stem is connected directly to said support frame at a proximal end of the perimeter of said support frame; and wherein said connection area is configured to be connected to said delivery unit after the collapsible embolic protection device has been arranged in said aortic arch and during said medical procedure (Figure 4B; 104).
Concerning claim 6, the Carpenter reference teaches the device according to claim 1, wherein said connection area is a single connection area on said support frame (Figure 5; 130, if the struts 120 are further considered to be part of the support frame).
Concerning claim 7, the Carpenter reference teaches the device according to claim 1, wherein said wire is forming a loop (Figure 5; 110).
Concerning claim 11, the Carpenter reference teaches the device according to claim 1, wherein said protection unit is sized and shaped to extend across an apex of the aortic arch (Figure 3C).
Concerning claim 12, the Carpenter reference teaches the device according to claim 1, wherein said wire, which forms said perimeter of said support frame, comprises two branches of said wire that are formed at said connection area (Figure 5; 120).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2006/0241675, hereinafter Johnson) in view McKenzie et al. (US 2002/0077596, hereinafter McKenzie).
Concerning claim 1, the Johnson et al. prior art reference teaches an embolic protection device for transvascular delivery to a vessel, said protection device comprising: a delivery unit (Figure 78D; 710, tether portion) and a protection unit comprising a selectively permeable material (Figure 78D; 100), a support frame provided in the form of a wire (Figure 16A; 105), wherein said support frame has a distal portion (Figure 16A; 132) and a proximal portion (Figure 16A; 130) and a connection area arranged at said proximal portion and configured for attachment to said delivery unit (Figure 16A; 102); wherein: said protection unit has a collapsed delivery state (Figure 78A; 100) and an expanded state (Figure 78B; 100); a perimeter of said support frame, in the expanded state of said protection unit is shaped to releasably engage with vessel tissue (Figure 16A; 10), said selectively permeable material is attached with said support frame such that said support member surrounds an entire perimeter of said selectively permeable material and expands said selectively permeable material along a length and width with a non-tubular shape (Figure 16A: 115), and wherein at least said distal portion of said support frame is shaped to facilitate a collapse of said support frame into said collapsed delivery state (distal portion of support frame deflects and collapses along with entire frame, therein being shaped to facilitate collapse of the support frame), but it does not specifically teach said embolic protection device being delivered to an aortic arch, being shaped to releasably engage with vessel tissue on the aortic arch, such that said selectively permeable material covers a plurality of side branch vessel ostia, wherein said selectively permeable material allows blood to pass into said plurality of side branch vessels but prevents embolic material in the blood from entering said plurality of said branch vessels during a medical procedure.
However, the McKenzie reference teaches a collapsible embolic protection device for transvascular delivery to an aortic arch (Figure 14; 200), said protection device comprising: a delivery unit (Figure 14A; 304) and a protection unit (Figure 14A; 304) comprising a selectively permeable material ([¶ 0011]), a support frame provided in the form of a wire (Figure 21; 317), wherein said support frame has a distal portion configured to be arranged in a direction of an ascending aorta and a proximal portion configured to be arranged in a direction of a descending aorta (Figure 18; 200), wherein said protection unit is shaped to releasably engage with vessel tissue of the aortic arch, such that said selectively permeable material covers a plurality of side branch vessel ostia (Figure 14; 200); said selectively permeable material is attached to said support frame such that said support member surrounds entire perimeter of said selectively permeable material and expands said selectively permeable material along a length and width into a non-tubular shape, said selectively permeable material allows blood to pass into said plurality of side branch vessels but prevents embolic material in the blood from entering said plurality of side branch vessels during a medical procedure ([¶ 0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the embolic protection device of the Johnson reference be shaped like the embolic protection device of the McKenzie reference to releasably engage with vessel tissue on the aortic arch, such that said a distal portion of the frame is arranged in a direction of the ascending aorta and a proximal portion of the frame is arranged in a direction of the descending aorta, and wherein the selectively permeable material covers a plurality of side branch vessel ostia, wherein said selectively permeable material allows blood to pass into said plurality of side branch vessels but prevents embolic material in the blood from entering said plurality of said branch vessels during a medical procedure to utilize the device to prevent cerebral embolization (McKenzie; [¶ 0012]).
Concerning claim 2, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches the protection unit including a stem (Figure 78D; 710, tether portion) connected to said support frame (Figure 16A; 105) and extends towards said connection area (Figure 16A; 102) for connecting said device to said delivery unit; and said stem connected directly to said support frame at a proximal end of the perimeter of the support frame, wherein said connection area is configured to be connected to said delivery unit after the collapsible embolic protection device has been arranged in said vessel during said medical procedure (Figure 78D | [¶ 0128]).
Concerning claim 3, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 2, wherein the Johnson reference further teaches said stem being isolated from said selectively permeable material (Figure 16A; 240).
Concerning claim 4, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches the delivery unit being permanently attached to said connection area ([¶ 0128]).
Concerning claim 5, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said connection area being at a proximal end of said perimeter of said support member (Figure 16A; 102).
Concerning claim 6, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said connection area being a single connection area on said support frame (Figure 16B; 102).
Concerning claim 7, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the McKenzie reference further teaches the modified shape of the wire forming a loop (McKenzie; Figure 21; 317).
Concerning claim 8, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said connection area being arranged directly on said periphery of said support frame (Figure 16A; 102).
Concerning claim 9, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the McKenzie reference teaches that said modified delivery unit, in order to be adapted for use in the aortic arch, would have said delivery unit being arranged at an angle with said support member in a longitudinal direction of the embolic protection device (McKenzie; Figure 14; 304) such that a force may be applied through said delivery unit onto the embolic protection device toward a wall of the aortic arch (McKenzie; [¶ 0011]).
Concerning claim 10, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference teaches that the connection area may be integral to said support member ([¶ 0043]).
Concerning claim 11, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the McKenzie reference teaches that the modified protection unit would be sized and shaped to extend across an apex of the aortic arch (McKenzie; Figure 14).
Concerning claim 12, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said wire, which forms said perimeter of said support frame, comprising two branches of said wire that are joined at said connection area (Figure 16A; 102, 105).
Concerning claims 13-15, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches that said selectively permeable material may be formed of a mesh of metallic strands or filaments, therein being a rigid, non-elastic material which is non-conformable to ostia of aortic side branch vessels ([¶ 0105]).
Concerning claim 16, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference teaches that the permeable material may have any number of shapes and configurations ([¶ 104-111]), but does not specifically teach the permeable material being molded in a heat setting process to set a desired shape.  
However, the examiner notes that this is a product-by-process limitation because the product is being defined by terms of the method or process by which it is made.  Product-by-process claims are not limited to manipulations of the recited steps, only to the structure implied by the steps.  Thus, the molding of the permeable material in a heat setting process to a set desired shape does not have patentable weight.  Because the permeable material of the Johnson reference includes the same claimed structure and the method of achieving said structure is irrelevant, the claimed invention is not distinguished from the combination of the Johnson and McKenzie references.
Concerning claims 17-19, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said wire being shaped into a tongue at a distal end (Figure 16A; 104) said tongue having a smaller width than the rest of the support frame (Figure 16A; 122), wherein said tongue has an angle deviating from the longitudinal plane of said protection unit (Figure 16A; 104).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/27/2022